BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov Filed in the office of Barbara K. Cegavske Secretary of State State of Nevada Document Number 20150020164-21 Filing Date and Time 01/16/2015 8:33AM Entity Number E0024582015-07 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Global Quest Ltd. 2. Registered Agent for Service of Process: (check only one box) xCommercial Registered Agent: NEVADA AGENCY AND TRANSFER COMPANY Name oNoncommercial Registered Agent OR oOffice or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Street Address City Nevada Zip Code Mailing Address (if different from street address) Street Address City Nevada Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with Par value 100000000 Par value per share $0.001 Number of shares without par value: 0 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) SHIM KYOUNG HWA Name 50 West Liberty Street, Suite 880 RENO NV 89501 Street AddressCity StateZip Code 2) Name Street AddressCityStateZip Code 5. Purpose: (optional; required only if Benefit Corporation status selected) The purpose of the corporation shall be: ANY LEGAL PURPOSE 6. Benefit Corporation: (see instructions) oYes 7. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is correct and acknowledge that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State. SHIM KYOUNG HWAX/S/SHIM KYOUNG HWA NameIncorporator Signature 50 West Liberty Street, Suite 880RENONV89501 Street AddressCity StateZip Code 8. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named Entity. X NEVADA AGENCY AND TRANSFER COMPANY Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity 1/16/2015 Date This form must be accompanied by appropriate fees. Nevada Secretary of State NRS 78 Articles Revised: 1-5-15
